DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the air channel narrows toward the air outlet opening in a two-dimensional manner” in claims 4&5 and “a further air deflection element” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: The limitation “a further air deflection element” in claim 5 was not in the original specification.  
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 is written in a way that there’s no break between preamble and the body of claim (there are 3 places with “comprising”). 
For claim 6 limitation “an incident flow side”, Examiner recommend applicant to amend this limitation to “an upstream side”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “air deflection element…and which is movable transversely to the flow direction, in a transverse direction of the air channel in which the air channel narrows…” in lines 5-8.  It’s not clear what structure is movable.  Also it’s not clear if “a transverse direction of the air channel” is used to describe “the flow direction” or “air deflection element” or how the air channel narrows.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “…an air deflection element, having an outline area, as seen in the flow direction, that is smaller than an inner cross-section of the air channel at the location at which the air deflection element is disposed, and wherein the air deflection element is movable transversely to the flow direction and located at a location in which the air channel narrows,”
Claim 1 recites the limitation "the air passage" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one air passage”.  The same issue for line 2 of claim 2.
Claims 1-5 recites “can be” in 5 different places.  It’s not clear if the limitation after “can be” is required.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “is configured to be” or “are configured to be”.
Claim 3 recites “a plurality of air passages” in line 3.  It’s not clear if that limitation includes “an air passage” of claim 1.  Examiner recommend applicant to amend this limitation to “includes a plurality of air passages including the air passage”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20160250909) in view of Freese (US 20160361977).
Regarding claim 1, Schneider teaches an air vent (1), 
comprising an air channel (space in housing 4, shown in fig 1-5) that narrows (formed by narrow portion 20, fig 1-5) toward an air outlet opening (8, fig 1-5)
 comprising an air guide body (18+19, fig 1-5), which is disposed in the air channel and has an outline area (cross sectional area of 18+19), as seen in a flow direction, that is smaller (as seen in fig 1) than an inner cross-section (cross sectional area in flow direction) of the air channel at the location at which the air guide body is disposed, so that air flowing through the air channel flows around the air guide body (see fig 3 for arrows showing airflow), and 
comprising an air deflection element (upper slat 6, fig 1-5), having an outline area (upper slat 6 has a cross sectional area in flow direction), as seen in the flow direction, that is smaller (as seen in fig 1) than an inner cross-section of the air channel at the location at which the air deflection element is disposed, and wherein the air deflection element is movable transversely (up-down movement shown in fig 3-5) to the flow direction 
slat 6…upwardly pivoted…downwardly pivoted”.  The slat 16 can move up and down, therefore moving upper slat 6 upwardly and downwardly would close either the space between 18 and duct 4, or space between 18 and 19) to the flow direction through the air channel.
Schneider fails to teach the air deflection element is located at a location in which the air channel narrows. 
Freese teaches an air deflection element (24, fig 5) located at a location ([0027] “funnel-shaped inflow region 26”) in which an air channel narrows (as seen in fig 5, region 26 narrows when going from right to left of fig 5).
It would have been obvious at the time of filing to modify Schneider as taught by Freese by incorporating a funnel shaped flow section in order to increase airflow pressure so that passengers in the rear seat can get enough air from the air vent.
Regarding claim 5, Schneider in view of Freese teaches the air channel narrows toward the air outlet opening in a two-dimensional manner (As seen in Schneider fig 1-5, the cross-section of air channel narrows in a narrow region formed by inner surfaces 20, 21.  Noted, the claim limitation merely says “two-dimensional manner”.  A cross-section area narrows toward to the air outlet, and “cross-section” implies two-dimension.  Therefore Schneider teaches this limitation) transversely to the flow direction, and the air vent comprises the air deflection element and a further air deflection element (Schneider slat block 9, fig 1-9), which is configured 
Regarding claim 6, Schneider in view of Freese teaches the air deflection element is disposed on an incident flow side (upstream side) of the air guide body (see Schneider fig 1-5).

Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art combination for claims 2 and 4 was Schneider in view of Freese.
For claim 2, and the combination fails to teach “air deflection element includes a window”.  It would not have been obvious to modify Schneider’s air deflection element to include a window because it would not allow the air deflection element to block air. 
For claim 4, the combination fails to teach “the air deflection element can be moved in the air channel in a two-dimensional manner transversely to the flow direction”.  The combination teaches that the air deflection element moves in X-Y direction while the airflow travels in X-direction shown in Schneider fig 2-5.  If the combination were to be modified to meet the claimed limitation, it would teach away from Schneider’s invention because Schneider has a particular air deflector design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.